Citation Nr: 0413150	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right knee injury.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  At that time, a 10 percent rating in 
effect for the veteran's service-connected right knee 
disorder was confirmed and continued.  

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  At that 
time, he raised the issue of entitlement to service 
connection for a left knee disorder as secondary to his 
service-connected right knee disorder.  This issue has not 
been properly developed or certified for appellate 
consideration, and, is therefore referred to the RO for such 
further action as is deemed appropriate.  


REMAND

At a September 2003 personal hearing, the veteran testified 
that his right knee disability had worsened since his last VA 
examination in 2002.  VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).



To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The Appeals Management Center (AMC) 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The AMC should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee condition since October 
2002.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.

3.  After completion of #1 & 2 above, the 
AMC should schedule the veteran for a VA 
examination, conducted by an appropriate 
specialist, to evaluate the severity of 
the veteran's service- connected right 
knee.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  Following a review of 
the veteran's medical records and 
history, and the physical examination, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected right knee disorder.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the veteran's disability, to include a 
complete and detailed discussion of all 
limitations associated with this 
disability, including precipitating and 
aggravating factors, effectiveness of any 
medication or other treatment for the 
relief of symptoms, functional 
restrictions due to related 
symptomatology, and the effect the 
disability has upon daily activities.  
For purposes of efficiency in relation to 
possible future claims, it is also 
requested that the examiner provide an 
opinion as to whether it is at least as 
likely as not that any current left knee 
condition is secondary to the service-
connected residuals of right knee injury.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical physician 
should be advised to address the 
functional impairment of the veteran's 
service-connected condition, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for this disorder pursuant to 38 C.F.R. 
§ 4.71a, to include Diagnostic Code 5257, 
pertaining to impairment of the knee, and 
DCs 5260 and 5261 regarding limitation of 
motion.  Weakness is as important as 
limitation of motion, and a part which 
becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. § 4.40 
(2003).  The RO must analyze the evidence 
of pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as 
"seriously disabled" any part of the 
musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran is hereby notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  If the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
residuals of right knee injury.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




